UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4261



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus

AARON ARTIS,
                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cr-00058-BO-1)


Submitted:     October 31, 2006             Decided:   January 17, 2007


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diana H. Cap, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, Acting United States Attorney, Anne M. Hayes,
Jennifer May-Parker, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Aaron Artis pled guilty, without a plea agreement, to one

count of possession of a firearm by a convicted felon, in violation

of 18 U.S.C.A. §§ 922(g)(1), 924 (West 2000 & Supp. 2006).          The

district court sentenced Artis to seventy-six months’ imprisonment.

We affirm.

          On    appeal,   Artis    argues   that   his   sentence    is

unreasonable.   However, Artis’s sentence was within the guideline

range of sixty-three to seventy-eight months and below the ten-year

statutory maximum sentence, pursuant to 18 U.S.C.A. § 924(a)(2).

Because the district court appropriately treated the guidelines as

advisory, and properly calculated and considered the guideline

range and the relevant factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006), we find the sentence reasonable.          See

United States v. Green, 436 F.3d 449, 457 (4th Cir.) (holding that

a sentence within the properly calculated guideline range is

presumptively reasonable), cert. denied, 126 S. Ct. 2309 (2006).

To the extent that Artis argues that this court should revisit its
holding in Green, one panel of this court may not overrule a
decision of another panel.   See, e.g., Scotts Co. v. United Indus.

Corp., 315 F.3d 264, 271-72 n.2 (2002).

          Accordingly, we affirm Artis’s sentence.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             AFFIRMED


                                  - 2 -